 
 
I 
112th CONGRESS
2d Session
H. R. 5073 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Gerlach introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the suspension of duty on styrene, ar-ethyl-, polymer with divinylbenzene and styrene beads having low ash content and specifically manufactured for use as a specialty filler in lost wax mold casting applications in a variety of other specialty filler applications. 
 
 
1.Styrene, ar-ethyl-, polymer with divinylbenzene and styrene beads having low ash content and specifically manufactured for use as a specialty filler in lost wax mold casting applications in a variety of other specialty filler applications 
(a)In generalHeading 9902.25.40 of the Harmonized Tariff Schedule of the United States (relating to styrene, ar-ethyl-, polymer with divinylbenzene and styrene beads having low ash content and specifically manufactured for use as a specialty filler in lost wax mold casting applications in a variety of other specialty filler applications) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendment made by this section applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
